Title: From Benjamin Franklin to [David Hartley], 3 February 1779
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, Feb. 3, 1779.
I have just received your favour of the 23d. past, in which you mention, “that the Alliance between France and America is the great Stumbling Block, in the way of Making Peace,” and you go on to observe, that whatever Engagements America “may have entred into, they may, (at least by consent of Parties) be relinquished for the purpose of removing so material an Obstacle to any general Treaty of free and unengaged Parties” Adding, that “if the parties could meet for the sake of Peace upon free, and open Ground, you should think that a very fair Proposition to be offered to the People of England, and an equitable Proposition in itself.” The long, Steady, & kind regard you have shown for the Welfare of America, by the whole Tenour of your Conduct in Parliament, satisfies me, that this Proposition never took its Rise with you, but has been suggested from some other Quarter; and that your Excess of humanity, your Love of Peace, & your fears for us that the Destruction we are threatened with, will certainly be effected, have thrown a Mist before your Eyes, which hindred you from seeing the Malignity, and Mischief of it.— We know that your King hates whigs and Presbyterians; that he thirsts for our Blood; of which he has already drank large Draughts; that his servile imprincipled Ministers are ready to execute the wickedest of his Orders, and his venal Parliament equally ready to vote them just. Not the Smallest Appearance of a Reason can be imagined capable of inducing us to think of relinquishing a Solid Alliance with one of the most amiable as well as most powerful Princes of Europe, for the Expectation of unknown Terms of Peace to be afterwards offer’d to us by Such a government. A Government that has already shamefully broke all the Compacts it ever made with us! This is worse than advising us to drop the Substance for the Shadow. The Dog after he found his Mistake might possibly have recover’d his Mutton; but we could never hope to be trusted again by France, or indeed by any other Nation under heaven. Nor does there appear any more Necessity for dissolving an Alliance with France before you can treat with us, than there would of dissolving your Alliance with Holland, or your Union with Scotland before we could treat with you. Ours is therefore no material Obstacle, to a Treaty as you suppose it to be. Had Lord North been the Author of such a Proposition, all the World would have said it was insidious, & meant only to deceive & divide us from our Friends, & then to ruin us; supposing our Fears might be strong enough to procure an Acceptance of it. But Thanks to God that is not the Case! We have long since settled all the Account in our own Minds. We know the worst you can do to us, if you have your Wish, is to confiscate our Estates & take our Lives, to rob & murder us; and this you have seen we are ready to hazard, rather than come again under your detested Government.
You must observe my dear Friend, that I am a little warm.—Excuse me.— ’Tis over.— Only let me counsel you not to think of being sent hither on so fruitless an Errand as that of making such a Proposition.
It puts me in mind of the comick Farce intitled God send, or the Wreckers. You may have forgotten it; but I will endeavour to amuse you by recollecting a little of it.

Scene Mounts Bay. A Ship riding at anchor in a great Storm. A Lee Shore full of Rocks, and lin’d with people, furnish’d with Axes & Carriages, to cut up Wrecks, knock the Sailors on the Head, and carry off the Plunder; according to Custom.
1st. Wrecker. This Ship rides it out longer than I expected. She must have good Ground Tackle.
  2. Wrecker. We had better send off a Boat to her, and persuade her to take a Pilot,—who may afterwards run her ashore where we can best come at her.—
  3. Wrecker. I doubt whether the boat can live in this Sea. But if there are any brave Fellows willing to hazard them selves for the good of the Public & a double Share, let them say aye.
  Several Wreckers. I. I. I. I.
  The Boat goes off and comes under the Ship’s Stem.
  Spokesman, So ho, the Ship, ahoa
  Captain. Hulloa.
  Sp. Would you have a Pilot?
  Capt. No, no.—
  Sp. It blows hard, & you are in Danger.
  Capt. I know it.
  Sp. Will you buy a better Cable; we have one in the boat here.
  Capt. What do you ask for it?
  Sp. Cut that you have, & then well talk about the Price of this.
  Capt. I shall not do such a foolish Thing. I have liv’d in your Parish formerly, & know the Heads of ye too well to trust ye.

  Keep off from my Cable there. I see you have a mind to cut it your selves. If you go any nearer to it, I’ll fire into you & sink you.
  Sp. It is a damn’d rotten French Cable, & will part of its self in half an hour. Where will you be then, Captain? You had better take our offer.
  Capt. You offer nothing, you Rogues, but Treachery & Mischief. My cable is good & strong, and will hold Long enough to baulk all your Projects.
  Sp. You talk unkindly, Captain, to People who came here only for your Good.
  Capt. I know you come for all our Goods, but, by God’s help, you shall have none of them. You shall not serve us as you did the India man.
  Sp. Come, my Lads, lets be gone. This Fellow is not so great a Fool as we took him to be.
  Letter in Answer to the Proposition of quitting the Alliance of France.
